Citation Nr: 0425824	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-08 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected diabetes mellitus.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected coronary artery disease 
with recurrent angina.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected hypertension.  

4.  Entitlement to an initial compensable evaluation for the 
service-connected plantar fasciitis of the left foot.  

5.  Entitlement to an initial compensable evaluation for the 
service-connected impotence.




REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from September 1968 to January 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from February and September 2002 rating decisions of the RO, 
which granted service connection for the disabilities 
enumerated hereinabove.  The veteran is contesting the 
initial disability ratings assigned.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in April 2004.  

At his April 2004 hearing, the veteran raised the issue of 
service connection for diabetic retinopathy.  As this issue 
has not been procedurally developed, the Board is referring 
it to the RO for initial adjudication.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The RO must obtain all VA medical records and records of 
medical treatment at Kirtland Air Force Base that are 
pertinent to the issues on appeal and not already associated 
with the claims file.  

Next, the RO must schedule medical examinations in order to 
fully evaluate the severity of the service-connected 
disabilities on appeal.  

With respect to the claims for increase, the examiner or 
examiners must detail all symptoms and manifestations and 
discuss the severity of each.  All necessary diagnostic tests 
must be accomplished.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

2.  The RO must obtain all VA medical 
treatment records pertaining to the 
issues on appeal that are not already 
associated with the claims file.  

3.  The RO must obtain all medical 
treatment records from Kirtland Air Force 
Base that have not already been 
associated with the claims file.  

4.  The RO must schedule a VA medical 
examination to assess the severity of the 
veteran's diabetes mellitus.  The 
examiner is asked to (a) enumerate all 
symptoms and manifestations associated 
with the veteran's diabetes mellitus and 
comment on the severity of each symptom 
identified; (b) the examiner's discussion 
must include details regarding the need 
for a restricted diet, insulin, oral 
medication, and regulation of activities; 
and (c) comment upon whether the veteran 
undergoes episodes of ketoacidosis or 
hypoglycemic reactions, the number of 
diabetes mellitus-related 
hospitalizations the veteran undergoes 
annually, and the necessity for a 
diabetic care provider.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary diagnostic tests should be 
performed.  A rationale for all opinions 
and conclusions must be provided.  

5.  The RO must schedule a VA medical 
examination in order to ascertain the 
severity of the service-connected 
coronary artery disease with angina and 
hypertension.  The examiner is asked to 
enumerate all symptoms and manifestations 
associated with the veteran's service-
connected coronary artery disease with 
angina and hypertension and comment upon 
the severity of each symptom or 
manifestation noted.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary diagnostic tests should be 
performed.  A rationale for all opinions 
and conclusions must be provided.  

6.  The RO must schedule a VA orthopedic 
examination in order to evaluate the 
severity of the service-connected plantar 
fasciitis of the left foot.  The examiner 
is asked to (a) enumerate all symptoms 
and manifestations associated with the 
veteran's left foot plantar fasciitis and 
comment on the severity of each symptom 
identified; (b) provide relevant range of 
motion measurements; and (c) comment upon 
whether functional loss due to pain and 
weakness causes additional disability 
beyond that reflected on range of motion 
measurements and discuss findings with 
respect to weakened movement, excess 
fatigability and incoordination.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

7.  The RO must schedule a VA medical 
examination in connection with the 
service-connected impotence.  The 
examiner is asked to enumerate all 
symptoms and manifestations associated 
with the veteran's impotence and comment 
on the severity of each symptom 
identified.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

9.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

10.  Finally, the RO should readjudicate 
the claims for increase.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




